Case 1:19-mc-00552-CM Document1 Filed 11/27/19 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

1 OMI 05 =
| ; C/G @¢y fa

ORDER

IN THE MATTER OF THE APPOINTMENT

OF

eae ee CU mm :
Ls .

M10-468 // >
( ,
NOY 27 2019

FILED UL

Criminal Justice Act Panels for
Foley Square and White Plains
And
Capital Case Panel and Habeas Panel

    
   

The following attorneys are hereby appointed to the Criminal Justice Act Panel serving the Foley Square Courthouse
the White Plains Courthouse, and the Capital Case and Habeas Panels for a three (3) year term commencing January |, 2020

and expiring on December 31, 2022. This order is issued pursuant to a resolution of the Board of Judges approved on October
30, 2019.

FOLEY SQUARE

Camille M. Abate
Sarah Aberg

Leonardo M. Aldridge
David B, Anders
Michael K. Bachrach ©

Andrew J, Frisch
Rita M. Glavin
Samuel Gregory
Joseph A. Grob

Sean Hecker [Jenna Dabbs]

Jeffrey G. Pittell
James Roth

Sarah Sacks [Bennett Epstein]

Carla Sanderson
Michael S. Schachter

James M. Branden Richard Jasper © Sam A. Schmidt
John M. Burke Tim Kasulis [Robert Radick] Lisa Scolari
Helen V. Cantwell [John Gleeson] Matthew J. Kluger Sabrina Shroff

Stephanie M. Carvlin
Anthony Cecutti

Brooke Cucinella [Mark Stein]
Irving Cohen

Kelly T. Currie [Glen McGorty] Glen G. McGorty [Kelly Currie] Jocelyn Strauber[David Meister]
César de Castro David Meister [Jocelyn Strauber] Anthony Strazza

Jenna Dabbs [Sean Hecker] Kenneth J. Montgomery © Zachary S. Taylor

Christine Delince [Esere Onaodowan] Matthew D. Myers Natalie J.H. Todd ©
Thomas F.X. Dunn Aaron Mysliwiec Scott B. Tulman

Louis V. Fasulo Alan M. Nelson Judith Vargas

Harvey Fishbein © Grainne Elizabeth O’Neill DonaldJ. Yannella ©

Jason Foy Esere Onaodowan[Christie Delince] John T. Zach

Eric Franz Kenneth A. Paul Benjamin Zemen

© Applicant is also on Capital Case Panel.
[ ] Applicant shares one spot with Panel member indicated in brackets.

Sarah Kunstler
Steven Lynch

Elizabeth E. Macedonio ©
Susan K. Marcus ©

Jesse M. Siegel
Michael H. Sporn

Mark J. Stein [Brook Cucinella]

David Stern

©
Case 1:19-mc-00552-CM Document1 Filed 11/27/19 Page 2 of 2

In the Matter of the Appointment of Criminal Justice Act Panels for Foley Square and White Plains,
Capital Case Panel and Habeas Panel and White Plains Standby List.

Leonardo M. Aldridge
James M. Branden

John M. Burke
Stephanie Marie Carvlin
Anthony Cecutti

Cesar de Castro

Thomas F. X. Dunn
Louis V. Fasulo

SO ORDERED

) F019

Dated: November/ /,
New York, New York

WHITE PLAINS

Michael Kennedy Burke

John S. Wallenstein

Francis O’ Reilly

Joseph Facciponti [Steven Feldman]
Steven Feldman [Joseph Facciponti]

CAPITAL CASE PANEL

Michael Bachrach
Harvey Fishbein
Richard Jasper
Elizabeth Macedonio
Susan Marcus

David Stern

Donald Yannella
Kenneth Montgomery
Natalie Todd

HABEAS PANEL

John Burke
Alan M, Nelson
Jeffrey G. Pittell

WHITE PLAINS STANDBY LIST

Jason E. Foy

Matthew J. Kluger
Elizabeth E. Macedonio
Susan Marcus

Alan M. Nelson

Grainne Elizabeth O’Neill
Kenneth A. Paul

/ \

Jeffrey G. Pittell
Sam A. Schmidt
Jesse M. Siegel
Michael H. Sporn
David M. Stern
Anthony Strazza
Natali Todd
Scott B. Tulman

 

/ | a
(YY 4 PL AK
Colleen McMahon
Chief Judge
